DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Abstract Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In the abstract, line 8, "VRU" should be replaced by --Vulnerable Road User (VRU)--.
Appropriate correction is required.  Applicant is reminded that "The sheet or sheets presenting the abstract may not include other parts of the application or other material." (37 CFR 1.72), and thus must appear on its own sheet when amended.

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶4, line 5, "needS" should be replaced by --needs--.
In ¶55, line 2, "frequently" should be replaced by --frequency--.
Appropriate correction is required.  
Claim Objections
Claim(s) 9 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	Claim 9 should be amended as follows, in order to correct for antecedent basis:
	The method of claim 1, further comprising the increasing of the [[a]] frequency that the global navigation satellite system (GNSS) is accessed is responsive to receiving a first configuration message.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-10, 13, 21, 23-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmann (US 2003/0191583 A1) in view of Murphy (BR 102016018517 A2).
In regard to claim 1, Ulmann discloses:
a user equipment (UE) (26, Fig. 2A-2B; 58, Fig. 5; ¶23);
a first system (72, Fig. 5);
communicating with a first system via a radio access network (58 communicating with 72, Fig. 5); and
the existence of a dangerous area, the dangerous area corresponding to an area that includes a vehicle operating therein (52, Fig. 5; ¶19) [where train-vehicle collisions may take place at a railroad crossing].
Ulmann fails to disclose increasing a frequency at which a Global Navigation Satellite System (GNSS) is accessed responsive to the user equipment entering the dangerous area, wherein an increase in GNSS access frequency provides an increased location data.
Murphy teaches increasing a frequency at which a Global Navigation Satellite System (GNSS) is accessed responsive to a user equipment entering a dangerous area, wherein an increase in GNSS access frequency provides an increased location data (¶23; ¶45, final sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save power when a higher rate of positioning is not necessary but increase performance when necessary to determine whether and when a collision might occur.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that power savings and performance are optimized.
In regard to claim 3, Ulmann further discloses activating the dangerous area responsive to receiving a notification (¶19, lines 1-3).
In regard to claim 4, Ulmann further discloses notification is received from a vehicle user equipment or wherein the notification is received from the first system (¶19, lines 1-3; ¶20, lines 13-15; ¶28, lines 1-6) [where the database (16, Fig. 1) can be in telematics center (72, Fig. 5), i.e., according to ¶20 the telematics center/first system can be ONSTAR and according to ¶28 the map database can be received via ONSTAR, and thus the notification is received from the first system].
In regard to claim 5, Ulmann further discloses sending a notification to a vehicle user equipment (notification sent to 54, Fig. 5; ¶19-20) [where a train is a vehicle and alert is sent to the train 54 about 58].
In regard to claim 9, Ulmann further discloses receiving a first configuration message corresponding to the dangerous area (¶19, lines 1-3).
Murphy further teaches increasing a frequency that the global navigation satellite system (GNSS) is accessed in response to danger (¶23; ¶45, final sentence).
In the combination, in response to the first configuration message indicating a danger area, the response to being in danger is implemented.
In regard to claim 7, Ulmann further discloses receiving, from the first system, a first configuration message corresponding to the dangerous area; and activating the dangerous area (¶19, lines 1-3; ¶20, lines 13-15; ¶28, lines 1-6) [where the database (16, Fig. 1) can be in telematics center (72, Fig. 5), i.e., according to ¶20 the telematics center/first system can be ONSTAR and according to ¶28 the map database can be received via ONSTAR, and thus the notification is received from the first system].
Murphy further teaches increasing a reporting granularity corresponding to a location of the user equipment responsive to a user equipment entering a dangerous area (¶23; ¶45, final sentence).
In the combination, the first configuration message activating the dangerous area causes the response that happens when the user equipment is in a dangerous area.
In regard to claim 10, Murphy further teaches decreasing a frequency that a GNSS is accessed (¶23; ¶45, final sentence) [where an increased positioning rate when there is danger means a decreased positioning rate when there is no danger, so that a transition from danger to no danger results in a decreasing in a frequency that GNSS is accessed].  Thus, one of ordinary skill in the art recognize that a second configuration message indicating that there is no danger would be necessary to cause the GNSS to decrease the rate of positioning.
In regard to claim 8, Murphy further teaches decreasing a reporting granularity corresponding to a location of the user equipment (¶23; ¶45, final sentence) [where an increased positioning rate when there is danger means a decreased positioning rate when there is no danger, so that a transition from danger to no danger results in a decreasing in a frequency that GNSS is accessed].  Thus, one of ordinary skill in the art recognize that a second configuration message indicating that there is no danger would be necessary to cause the GNSS to decrease the rate of positioning.  One of ordinary skill in the art would recognize that it would make sense for the same first system that sent the first configuration message indicating entering a dangerous area to send the second configuration indicating exiting the dangerous area.  For example, the first system that determines when a user equipment is entering a dangerous area would know if a second train traveling in the opposite direction on the opposite track is approaching (i.e. obscured by the first train to the driver) or whether there is a second set of tracks behind the first set of tracks.  Thus, the first system would be the system that would know when there is no danger, and would be appropriate to send the second configuration message.
In regard to claim 13, Ulmann discloses a user equipment (UE) (26, Fig. 2A-2B; 58, Fig. 5; ¶23) comprising: 
a transceiver that is configured to communicate with a first system (72, Fig. 5) via a radio access network (58 two-way communicating with 72, Fig. 5; ¶23); and 
a processor that is coupled to the transceiver (30 in 26, Fig. 2A; ¶23; ¶26) [where a position locator inherently includes a processor]; and
the existence of a dangerous area, the dangerous area corresponding to an area that includes a vehicle operating therein (52, Fig. 5; ¶19) [where train-vehicle collisions may take place at a railroad crossing].
Ulmann fails to disclose increasing a frequency at which a Global Navigation Satellite System (GNSS) is accessed responsive to the user equipment being proximate to and/or entering the dangerous area, wherein an increase in GNSS access frequency provides an increased location data.
Murphy teaches increasing a frequency at which a Global Navigation Satellite System (GNSS) is accessed responsive to a user equipment entering a dangerous area, wherein an increase in GNSS access frequency provides an increased location data (¶23; ¶45, final sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save power when a higher rate of positioning is not necessary but increase performance when necessary to determine whether and when a collision might occur.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that power savings and performance are optimized.
In regard to claim 21, Ulmann discloses:
a user equipment (UE) (26, Fig. 2A-2B; 58, Fig. 5; ¶23);
a first system (72, Fig. 5);
the existence of a dangerous area, the dangerous area corresponding to an area that includes a vehicle operating therein (52, Fig. 5; ¶19) [where train-vehicle collisions may take place at a railroad crossing];
sending, to the user equipment, an activation notification that activates the dangerous area (¶19, lines 1-3); 
wherein the vehicle comprises a vulnerable road user (the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a motorcycle is a vehicle, where a motorcyclist is a vulnerable road user according to applicant's definition of the term (¶51));
receiving, from the user equipment, location reporting data (¶20, lines 18-21); and 
sending, to a second system, a first notification that corresponds to determining that the (VRU) will be in the dangerous area (72 to 68, Fig. 5; ¶19, final sentence; ¶20, lines 28-30).
Ulmann fails to disclose causing the user equipment to increase a reporting granularity corresponding to a location of the user equipment, thus the reporting granularity is increased relative to a first reporting granularity.
	Murphy teaches causing a user equipment to increase a reporting granularity corresponding to a location of the user equipment, thus the reporting granularity is increased relative to a first reporting granularity (¶23; ¶45, final sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save power when a higher rate of positioning is not necessary but increase performance when necessary to determine whether and when a collision might occur.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that power savings and performance are optimized.
	In the combination the received location reporting data that will be provided at the increased granularity because the rate of sending the location reporting data is increased. 
In regard to claim 23, Murphy further teaches deactivating a previously identified dangerous area and to decrease a reporting granularity corresponding to a location of the user equipment (¶23; ¶45, final sentence) [where an increased positioning rate when there is danger means a decreased positioning rate when there is no danger, so that a transition from danger to no danger results in a decreasing in a frequency that GNSS is accessed].  Thus, one of ordinary skill in the art recognize that a second configuration message indicating that there is no danger would be necessary to cause the GNSS to decrease the rate of positioning.  One of ordinary skill in the art would recognize that it would make sense for the same first system that sent the first configuration message indicating entering a dangerous area to send the second configuration indicating exiting the dangerous area.  For example, the first system that determines when a user equipment is entering a dangerous area would know if a second train traveling in the opposite direction on the opposite track is approaching (i.e. obscured by the first train to the driver) or whether there is a second set of tracks behind the first set of tracks.  Thus, the first system would be the system that would know when there is no danger, and would be appropriate to send the second configuration message.
In regard to claim 24, Ulmann further discloses receiving a first configuration message corresponding to the dangerous area (¶19, lines 1-3).
Murphy further teaches causing the user equipment to increase a frequency that the global navigation satellite system GNSS is accessed (¶23; ¶45, final sentence).
In the combination, in response to the first configuration message indicating a danger area, the response to being in danger is implemented.
Murphy further teaches causing the user equipment to decrease a frequency that the Global Navigation Satellite System (GNSS) is accessed (¶23; ¶45, final sentence) [where an increased positioning rate when there is danger means a decreased positioning rate when there is no danger, so that a transition from danger to no danger results in a decreasing in a frequency that GNSS is accessed].  Thus, one of ordinary skill in the art recognize that a second configuration message indicating that there is no danger would be necessary to cause the GNSS to decrease the rate of positioning.
In regard to claim 26, Ulmann further discloses sending, to the user equipment, the activation notification that activates the dangerous area is performed responsive to detecting that the user equipment is proximate the dangerous area and that conditions corresponding to activating the dangerous area are present, wherein conditions include information corresponding to the vehicle (¶19) [where the user equipment/vehicle must be proximate the train crossing and approaching the train crossing, where the vehicle approaching the train crossing is a condition and information used to indicate whether or not the vehicle is approaching is used to determine whether or not the vehicle is approaching the train crossing].
In regard to claim 27, Murphy further teaches deactivating a previously identified dangerous area and to decrease a reporting granularity corresponding to a location of the user equipment (¶23; ¶45, final sentence) [where an increased positioning rate when there is danger means a decreased positioning rate when there is no danger, so that a transition from danger to no danger results in a decreasing in a frequency that GNSS is accessed].  Thus, one of ordinary skill in the art recognize that a second configuration message indicating that there is no danger would be necessary to cause the GNSS to decrease the rate of positioning.  One of ordinary skill in the art would recognize that it would make sense for the same first system that sent the first configuration message indicating entering a dangerous area to send the second configuration indicating the user equipment is no longer in the dangerous area.  For example, the first system that determines when a user equipment is entering a dangerous area would know if a second train traveling in the opposite direction on the opposite track is approaching (i.e. obscured by the first train to the driver) or whether there is a second set of tracks behind the first set of tracks.  Thus, the first system would be the system that would know when there is no danger, and would be appropriate to send the second configuration message.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmann and Murphy, as applied to claim 1, and further in view of Monnerat (US 7,646,338 B2).
Ulmann and Murphy fail to disclose sending, to a first system, a request for radio resources to provide the increased location data relative to data that was provided before increasing the frequency at which the GNSS was accessed.
Monnerat teaches sending, to a first system, a request for radio resources (col. 3, lines 19-52) [where assistance information via a radio channel, i.e. a radio resource, is requested; and where assistance information improves position calculation time (col. 3, lines 26-30)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to improve position calculation time, as motivated by Monnerat.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that position calculation time is improved.
In the combination, the increased frequency of positioning (to provide the increased location data relative to data that was provided before increasing the frequency at which the GNSS was accessed) will result in increased requests for assistance information, where the first additional request for assistance information will be prior to determining the first additional GNSS position (before increasing the frequency at which GNSS was accessed).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmann and Murphy, as applied to claim 21, and further in view of Goodwin (US 2010/0019932 A1).
Ulmann further discloses sending the first notification to the second system (72 to 68, Fig. 5; ¶28, lines 28-30). 
Ulmann and Murphy fail to clearly disclose before sending the first notification to the second system, anonymizing the first notification to remove VRU specific data therefrom, wherein an anonymized first notification is sent to the vehicle via the second system.
Goodwin teaches sending vehicle-to-vehicle messages anonymously (1002, Fig. 10; ¶58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to protect the privacy of the user.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the user's privacy is protected.

	
	


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmann (US 2003/0191583 A1) in view of Murphy (BR 102016018517 A2) and Grigorevich (RU 2583987 C1).
Ulmann discloses a network node (68, 72, Fig. 5) [where according to the specification, a network node encompasses a plurality of nodes (¶61, lines 4-7)], the method comprising: 
a user equipment (UE) (26, Fig. 2A-2B; 58, Fig. 5; ¶23);
a vehicle (54, Fig. 5);
communicating, using a first network application, with a user equipment (72 communicating with 72, Fig. 5; ¶20, lines 14-17) [where telematic center 72 may be a computer, where a function running on a computer is an application and the application exchanges data over the network of Fig. 5]; 
receiving, from the user equipment, location reporting data (¶20, lines 18-21); and 
communicating, between the first network application and a train control center, a first notification that corresponds to determining that the user equipment will be in the dangerous area, the train control center being configured to send a vehicle notification to the vehicle to avoid a collision (¶19).
Ulmann fails to disclose causing the user equipment to activate a dangerous area and to increase a reporting granularity corresponding to a location of the user equipment, the dangerous area corresponding to an area that includes a vehicle operating therein, the reporting granularity is increased relative to a first reporting granularity; and fails to clearly disclose the train control center includes a second network application.
Murphy teaches causing the user equipment to activate a dangerous area and to increase a reporting granularity corresponding to a location of the user equipment, the dangerous area corresponding to an area that includes a vehicle operating therein, the reporting granularity is increased relative to a first reporting granularity (¶23; ¶45, final sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save power when a higher rate of positioning is not necessary but increase performance when necessary to determine whether and when a collision might occur.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that power savings and performance are optimized.
In the combination the received location reporting data that will be provided at the increased granularity because the rate of sending the location reporting data is increased. 
Grigorevich teaches a train control center comprising a second network application (abstract) [where the train control center includes a transceiver controlled by a computer for automatic breaking control to avoid a collision, and where a function running on a computer is an application and the application exchanges data over the communication network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to more quickly and reliably respond to a potential collision by automating the response by the train system.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the potential collision is more quickly and reliably responded to.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmann, Murphy, and Grigorevich, as applied to claim 15, above, and further in view of Sheynblat (US 2004/0203853 A1) and Pesonen (US 2013/0342402 A1).
Ulmann, Murphy, and Grigorevich fail to teach determining, by the first network application, coarse location data of the user equipment using network only measurements, wherein the network only measurements comprise: reference signal received power measurements from surrounding communication network cells or beamformed reference signals from one or more base stations.
Sheynblat teaches determining, by the first network application, coarse location data of the user equipment using network only measurements (336, Fig. 3; ¶59) [where a coarse location using network only measurements is used when GNSS measurements are unavailable in order to provide a position of the device; and where round trip delay (RTD) measurements are used to determine the distance between the receiver and transmitter (¶34)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide a position of the device when GNSS measurements are unavailable.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the device is determined and provided.
Pesonen teaches network only measurements comprise reference signal received power measurements from surrounding communication network cells or beamformed reference signals from one or more base stations (¶25; ¶36) [where received power measurements are used to estimate the distance between the receiver and a transmitter for positioning].
Replacing the distance based on RTD of Sheynblat with the distance based on received power measurement of Pesonen is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known distance measurements, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining the distance between the receiver and transmitter.

The following reference(s) is/are also found relevant:
Dutta (US 2013/0158857 A1), which teaches increasing a frequency at which a Global Navigation Satellite System (GNSS) is accessed responsive to the user equipment entering a dangerous area, the dangerous area corresponding to an area that includes a vehicle operating therein, wherein an increase in GNSS access frequency provides an increased location data (¶20-21; ¶30), to save power when in an open sky environment but increase performance when necessary in a hostile urban canyon environment (title), where the dangerous area is the "hostile" urban canyon environment, which can result in multipath (¶14), and thus incorrect position determination, which is dangerous, e.g. if the position is being relied upon by an autonomous vehicle, or if an incorrect position is distracting the driver.
Irvin (US 6,768,909 B1), which teaches using network only measurements when GNSS positioning is unavailable (305, 310, Fig. 3b).
Jovicic (US 2013/0150073 A1), which teaches positioning using received network power measurements (¶60).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Allowable Subject Matter
Claim(s) 11-12 would be allowable if rewritten to overcome the objection(s) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 11, in combination with the claim as a whole:
	"receiving, from the first system, predefined dangerous zones that include the dangerous area, wherein receiving the predefined dangerous zones is performed using low priority data transfers for the user equipment to preload the predefined dangerous zones".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648